DETAILED ACTION
Introduction
Claims 1-4, 7-11, 14-18 and 21-23 have been examined in this application. Claims 1, 2, 4, 7-9, 11, 14-16, and 18 are amended. Claims 3, 10, and 17 are as previously presented. Claims 21-23 are new. Claims 5, 6, 12, 13, 19, and 20 are cancelled. This is a non-final office action in response to the arguments, amendments, and request for continued examination filed 8/19/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 8/19/2022, have been fully considered.
Regarding the remarks pertaining to the previously made claim objections (presented on p. 8, ln. 14-16), the amendments are acceptable and the previously made rejections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112b (presented on p. 8, ln. 17-23) the arguments and amendments are persuasive, and the rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 8, ln. 24 - p. 9, ln. 12) the arguments and amendments are persuasive, and the rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 9, ln. 13 - p. 11, ln. 8) the arguments and amendments (p. 10-11) regarding the newly added limitation in the independent claims for causing the “autonomous vehicle to proceed…” are persuasive. Therefore, the rejections have been withdrawn.  It is noted that the arguments regarding US2018/0151066A1 (Oba) are moot as the reference is not relied upon in any rejection in this office action. Upon further consideration, a new grounds of rejection is made in view of the additional prior art of US2020/0364473A1 (Silver et al.) as well as the previously relied upon art of US2020/0042807A1 (Schutzmeier et al.), US2016/0379488A1 (Fowe ‘488), CN111343582A (Yuan), US2016/0217337A1 (Fowe ‘337), US2020/0180639A1 (Mizoguchi), and US2018/0079416A1 (Damman et al.).
Regarding the remarks pertaining to the dependent claims (presented on p. 12, ln. 1 – p. 13, ln. 1), it is noted that the arguments state that none of the cited references teach or suggest determining road work event confidence by aggregating confidence values for the plurality of road segments. However, no reasoned arguments have been provided as to why this is not taught by the cited references. The office maintains that the combination of US2020/0042807A1 (Schutzmeier et al.) and CN111343582A (Yuan) does render the limitation obvious, as Schutzmeier et al. teaches the road work event confidence based on a correlation between the probe speed profile and road network speed profile, and CN111343582A (Yuan) teaches a technique to determine correlation between road and probe speed profiles using an aggregation (sum) of values associated with individual road segments (see Yuan, Claim 9 and mapping below for complete rationale). Thus, these arguments are not persuasive.

Claim Objections
Claims 7 and 11 are objected to because of the following informalities:
In Claim 7, “causing deactivation of the road work event warning” should instead read “causing deactivation of a road work event warning” since this is now the first recitation of “road work event warning” in the claim.
In Claim 11, the phrase “in response to determining the probe speed profile…. in order to determine lane level information” the phrases “in response to” and “in order to” are redundant and the phrase should instead read “in response to determining the probe speed profile…. determining lane level information” or “determining the probe speed profile…. in order to determine lane level information” or similar. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2020/0042807A1 (Schutzmeier et al.) in view of Publication US2016/0379488A1 (Fowe ‘488), further in view of Publication US2020/0364473A1 (Silver et al.).

Regarding Claim 1, Schutzmeier et al. discloses a computer-implemented method (see [0029, 0043] methods using a computer in a server unit or vehicle control unit) for determining a road work event confidence (see [0010, 0011] a road construction site being classified as doubtful (lower confidence) or determined/validated (higher confidence)), the method comprising:
receiving an indication of an active road work event (see [0007] location-related actual speed data is received, which [0012, 0052] can be indicative of a speed funnel, indicating a construction site);
determining a road network speed profile (see [0007, 0009] signposting data of speed limits and mapped data with location-related speed limit data collectively being a road network speed profile) corresponding with a geographical location that is associated with the active road work event (see [0010, 0052] the speeds on map data are evaluated (determined, in order to be compared) for a position that corresponds to the speed funnel as determined by means of the motor vehicle);
determining, based at least in part on probe data corresponding with the geographical location, a probe speed profile (see [0007] determining a location-related actual speed identification (probe speed profile) from a motor vehicle (probe data), [0010] evaluated to validate a construction site (i.e. corresponding to the same possible road work event location)),
determining the road work event confidence based at least in part on evaluation of the road network speed profile and the probe speed profile (see [0010-0012, 0050-0052], evaluating the actual speed data using the speed limit data and mapped data resulting in validating a road construction site (higher confidence determination) or excluding or classifying as doubtful (lower confidence determination)).

As above, Schutzmeier et al. discloses obtaining probe data within a time period that is associated with the active road work event (see [0007, 0052] actual speed information received for the speed funnel (i.e. in the time period the vehicle passes through the active road work event)).

Schutzmeier et al. does not explicitly recite:
wherein each instance of probe data comprises a timestamp within a time period that is associated with the active road work event.

However, Fowe ‘488 teaches a system for vehicle speed data collection (see [0002, 0003, 0023]  determining a travel speed),
wherein each instance of probe data comprises a timestamp (see Claim 1, [0003] a timestamp for the collection time of a probe point).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the probe data of Schutzmeier et al. to include timestamp data, as is taught by Fowe ‘488, with the motivation of improving the reliability and robustness of the system by allowing estimations of speed during occasions of signal loss, such as when driving through tunnels (see Fowe ‘488 [0001]).


Schutzmeier et al. further discloses determining a road work event is present, in response to determining that the road work event confidence satisfies a predetermined threshold (see [0010, 0019], when the construction site is validated (satisfying a confidence threshold to be considered validated rather than excluded or doubtful), the construction site can be stored in a digital map to affect traffic (i.e. is considered to be a real road work event)) and further discloses the method performed by a vehicle control system (see [0014, 0029]).

Schutzmeier et al. does not explicitly recite the method comprising:
in response to determining that the road work event confidence satisfies a predetermined threshold, causing an autonomous vehicle to proceed in a lane that is subject to a reduced speed limit in a vicinity of the active road work event.

However, Silver et al. teaches a method in an autonomous vehicle for dealing with construction zones (see [0023, 0060]), acting in response to determining that the road work event confidence satisfies a predetermined threshold (see [0065] a confidence exceeding 70% of an effect zone being at points along a road, which [0069] may be based on determination of construction), including:
causing an autonomous vehicle (see [0027, 0034-0036]) to proceed in a lane that is subject to a reduced speed limit in a vicinity of the active road work event (see [0027, 0073] responsive to the effect zone, traveling (Figure 7, [0058] on road lanes) while adjusting speed to be within the speed limit (and see Figure 7, the effect zone having a reduced speed limit)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Schutzmeier et al. to be performed in an autonomous vehicle as taught by Silver et al. and to use the confidence of road work in Schutzmeier et al. to cause a vehicle to proceed in the manner as taught by Silver et al., with the motivation of improving user convenience by allowing travel through various speed limit areas without requiring manual operation of the user (see Silver et al. [0027]).

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2020/0042807A1 (Schutzmeier et al.) in view of Publication US2016/0379488A1 (Fowe ‘488), further in view of Publication US2020/0364473A1 (Silver et al.), further in view of Publication CN111343582A (Yuan) (English Translation used for citations).

Regarding Claim 2, Schutzmeier et al. discloses wherein the evaluation of the road network speed profile and the probe speed profile comprises:
identifying a plurality of road segments corresponding with the active road work event (see [0012], Figure 3, determining a speed funnel which is a sequence of road segments with different speed limits); and
determining correlation between the road network speed profile characteristics and probe data characteristics for the road segments (see [0052] comparing the map speed data (road network speed profile characteristics) and actual speed data (probe data speed characteristics) to analyze the speed funnel).

Schutzmeier et al. does not explicitly recite the computer-implemented method of claim 1, including:
assigning a value indicating a degree of correlation between the road network speed profile characteristics and probe data characteristics for each respective road segment.

However, Yuan teaches a technique to evaluate correlation in speed data, including:
assigning a value indicating a degree of correlation (see Claim 4, a matching degree which [0093] can be a percentage, score, numerical value) between the road network speed profile characteristics (see Claim 4, between speed limit conditions) and probe data characteristics (see Claim 4, and travel speed according to driving trajectory data) for each respective road segment (see Claim 4, for each speed limit road section, determining the matching degree).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the determination of confidence by comparison of the speeds as disclosed in Schutzmeier et al. to be based on a comparison comprising determining a matching degree as taught by Yuan, with the motivation of increasing the robustness and flexibility of the method by allowing for obtaining a quantitative representation of the correlation to facilitate further analysis and providing matching data for additional purposes such as mileage monitoring (see Yuan [0004-0005, 0093, 0122]).
Regarding Claim 21, Schutzmeier et al. discloses wherein the evaluation of the road network speed profile and the probe speed profile comprises identifying a plurality of road segments corresponding with the active road work event (see [0012], Figure 3, determining a speed funnel which is a sequence of road segments with different speed limits), and further discloses wherein determining the road work event confidence is based on correlation between the road network speed profile characteristics and probe data characteristics for the road segments (see [0052] comparing the map speed data (road network speed profile characteristics) and actual speed data (probe data speed characteristics) to analyze the speed funnel).

Schutzmeier et al. does not explicitly recite the computer-implemented method according to claim 1, wherein determining the road work event confidence comprises aggregating confidence values for the plurality of road segments and basing the road work event confidence upon a combination of the confidence values for the road segments.

However, Yuan teaches a technique to evaluate correlation in speed data, comprising:
aggregating confidence values for the plurality of road segments (see Claim 9, summing (a combination – aggregation) matching degrees (confidence values) for each speed limit road section (segment)) and basing the overall correlation upon a combination of the confidence values for the road segments (see Claim 9, the sum of each speed limit matching degree representing the overall matching degree).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the determination of confidence by comparison of the speeds as disclosed in Schutzmeier et al. to be based on a comparison comprising an aggregated matching degree of segments, as is taught by Yuan, with the motivation of increasing the robustness and flexibility of the method by allowing for obtaining a quantitative representation of the correlation to provides further analysis and providing matching data for additional purposes such as mileage monitoring (see Yuan [0004-0005, 0093, 0122]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2020/0042807A1 (Schutzmeier et al.) in view of Publication US2016/0379488A1 (Fowe ‘488), further in view of Publication US2020/0364473A1 (Silver et al.), further in view of Publication CN111343582A (Yuan) (English Translation used for citations), further in view of Publication US2016/0217337A1 (Fowe ‘337).

Regarding Claim 3, Schutzmeier et al. discloses wherein the probe data characteristics comprises one or more of geolocation data (see [0007] the actual speed being location-related as determined by a motor vehicle), heading data, or speed data (see [0007] actual speed identification).
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.

Schutzmeier et al. further discloses wherein the road network speed profile characteristics comprise speed limit sign data (see [0007, 0012] signposting data of speed limits as the characteristic of the road network speed profile).

Schutzmeier et al. does not explicitly recite the computer-implemented method of claim 2, wherein the road network speed profile characteristics comprise dynamic speed limit sign data.

However, Fowe ‘337 teaches a technique to obtain speed limit data,  
wherein the road network speed profile characteristics comprise dynamic speed limit sign data (see [0025, 0060-0061], receiving for analysis (by a navigation device or server) images or interpreted speed limits of a variable speed sign (an electric sign with variable (dynamic) values)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Schutzmeier et al. to include the determining of dynamic speed limit sign data, as is taught by Fowe ‘337, with the motivation of increasing the flexibility and versatility of the system to handle dynamic traffic signs and increasing accuracy by facilitating prediction of speed limits (see Fowe ‘337, [0007]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2020/0042807A1 (Schutzmeier et al.) in view of Publication US2016/0379488A1 (Fowe ‘488), further in view of Publication US2020/0364473A1 (Silver et al.), further in view of Publication US2020/0180639A1 (Mizoguchi).

Regarding Claim 4, Schutzmeier et al. further discloses wherein determining the probe speed profile comprises map matching at least a portion of the probe data with geographic data (see [0007, 0010] the location-related actual speed (profile) which is correlated with (matched to) mapped data).

Schutzmeier et al. does not explicitly recite the computer-implemented method of claim 1, wherein determining the probe speed profile comprises map matching at least a portion of the probe data with geographic data in order to determine lane level information corresponding with the active road work event.

However, Mizoguchi teaches a computer implemented method for handling construction zone data (see [0060-0061] driving assist calculations dealing with restrictions due to construction work) comprising:
map matching at least a portion of the probe data with geographic data in order to determine lane level information (see [0073] “which lane the own vehicle M is traveling can be specified by performing map-matching” the position of the own vehicle with the road map information (geographic data)) corresponding with the active road work event (see Figures 3, 4, 9A, [0078] at S11 the lane can be determined to correspond to a construction location on the road).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and correlation of probe speed profile and road network speed profile of Schutzmeier et al. to perform the correlation via lane level map matching, as is taught by Mizoguchi, with the motivation of enhancing the robustness and flexibility of the system to provide driver assistance functions and improve the feeling for the driver in such cases (see Mizoguchi [0029-0030]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2020/0042807A1 (Schutzmeier et al.) in view of Publication US2016/0379488A1 (Fowe ‘488), further in view of Publication US2020/0364473A1 (Silver et al.), further in view of Publication US2020/0180639A1 (Mizoguchi), further in view of Publication US2018/0079416A1 (Damman et al.).

Regarding Claim 7, Schutzmeier et al. further discloses determining that the road work event confidence fails to satisfy a threshold confidence when the event is not determined to be present (see [0010] a construction site being excluded or determined to be doubtful rather than verified) and further discloses causing transmission of road work event information corresponding with the road work event location (see [0019] transmitting to a database or storage information relevant for construction site mapping).

Schutzmeier et al. does not explicitly recite the computer-implemented method of claim 1, further comprising:
in response to determining that the road work event confidence fails to satisfy a threshold confidence, causing deactivation of the road work event warning associated with the active road work event.

However, Damman et al. teaches a method of handling road work event data (see [0045, 0046]), including:
in response to new information regarding a construction zone not being present, causing deactivation of the road work event warning associated with the active road work event (see [0046] new data can be pushed to a vehicle’s localization and mapping module for removal of a construction zone from a map. I.e. a deactivation of an event warning in the map, associated with the road work location).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and road work event information of Schutzmeier et al. to additionally be configured to cause publication or deactivation of warnings, as is taught by Damman et al., with the motivation of enhancing digital map usefulness and accuracy by keeping maps up to date and improving automated driving capabilities and customer satisfaction by providing the necessary data for automatic driving (see Damman et al. [0001, 0023]).

Regarding Claims 8-11, 14-18, 22, and 23: all limitations as recited have been analyzed with respect to Claims 1-4, 7, and 21. Claims 8-11, 14, and 22 pertain to an apparatus corresponding to the method of Claims 1-4, 7 and 21. Claims 15-18 and 23 pertain to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claims 1-4 and 21. Claims 8-11, 14-18, 22, and 23 do not teach or define any new limitations beyond Claims 1-4, 7, and 21, and therefore are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619